— Case 5:20-mj-01128-HJB—Document19. Filed 09/29/20 Page 1 of 3

|
a —
UNITED STATES DISTRICT CQURT SEP 29 2020

AO 472 (Rev. 11/16) Order of Detention Pending Trial (Moditied)

 

for the Wes K, Us. DISTR)

Western District of Texas By TERN DIST, IC OF URL
United States of America ) DEPUTY §

Vv. ) x

) CaseNo. 5/20 -m]- 128
Jay hen Ch cipher Ho i, ng )
Jf Defendant
DETENTION ORDER

Part I - Eligibility for Detention

Upon motion of: [4 the Government, in a case involving an enumerated offense, 18 U.S.C. § 3142(f(1), or
the Government or Court, in a case involving a serious flight risk, 18 U.S.C. § 3142(f(2)(A), or
the Government or Court, in a case involving serious obstruction risk, 18 U.S.C. § 3142(f)(2)(B),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of
fact and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

WA. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses):
There is a rebuttable presumption that no condition or combination of conditions will reasonably assure the
appearance of the defendant as required and the safety of the community because there is probable cause to
believe that the defendant committed an offense:

(] (1) for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and
Export Act (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);

C) (2) under 18 U.S.C. §§ 924(c) (firearm), 956(a) (violent foreign conspiracy), or 2332b (terrorism);
(3) listed in 18 U.S.C. § 2332b(g)(5)(B) (terrorism-related offenses) for which a maximum term of
imprisonment of 10 years or more is prescribed;

C) (4) under 18 U.S.C, §§ 1581-1597 (slavery and human trafficking) for which a maximum term of
imprisonment of 20 years or more is prescribed; or

L] (5) involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
2251 A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
2260, 2421, 2422, 2423, or 2425.

LJ B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (prior pretrial release violator): There is
a rebuttable presumption that no condition or combination of conditions will reasonably assure the safety of any
other person and the community because the following conditions have been met:
CJ (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142((1):
CJ (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
§ 2332b(g)(S)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
C] (b) an offense for which the maximum sentence is life imprisonment or death: or

Page | of 3
~ Case 5:20-mj-01128-HJB—Document 19 Filed 09/29/20 Page 2 of 3

AO 472 (Rev. 11/16) Order of Detention Pending Trial (Modified)

CL] (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export
Act (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508): or
L) (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
(a) through (c) of this paragraph, or two or more State or local offenses that would have been
offenses described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to
Federal jurisdiction had existed, or a combination of such offenses; or
C (e) any felony that is not otherwise a crime of violence but involves:
(i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C.
§ 921); (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250: and
L] (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
§ 3142(f)(1), or of a State or local offense that would have been such an offense ifa circumstance giving
rise to Federal jurisdiction had existed: and
C] (3) the prior conviction described in paragraph (2) involves an offense committed while the
defendant was on release pending trial for a Federal, State, or local offense; and
CL] (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later,

C. Conclusions Regarding Applicability of Any Presumption Established Above

CL] The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
ordered on that basis. (Part LL need not be completed.)

OR

[The defendant has presented evidence sufficient to rebut the presumption, but after considering the
presumption and the other factors discussed below, detention is warranted.

Part II - Analysis and Statement of the Reasons for Detention

After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention
hearing, the Court concludes that the defendant must be detained pending trial because:

Flight Risk: The government proved by a preponderance of evidence that no condition or combination of
conditions of release will reasonably assure the defendant’s appearance as required.

Cy Dangerousness: The government proved by clear and convincing evidence that no condition or combination
of conditions of release will reasonably assure the safety of any other person and the community.

Page 2 of 3
Case 5:20-mj-01128-HJB -Document 19 Filed 09/29/20 Page 3 of 3

AO 472 (Rev, 11/16) Order of Detention Pending Trial (Modified)

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

WY Nature of offense (drugs, violence, firearm, explosive, child sex trafficking, minor victim, terrorism)
[WSubject to lengthy period of incarceration if convicted
Weight of evidence against the defendant is strong (least important factor)
C] History of violence or use of weapons
LC) Prior attempt(s) to evade law enforcement or escape
C) Prior criminal history
OQ Prior failure(s) to appear in court as ordered
QO) On probation, parole, or supervision during the current offense/arrest , i; 1s d,s on
[Prior violations of probation, parole, or supervised release ; history oF Moreton Hane eae
CJ Lack of stable residence in this district Commun by Superuisiin «
L) Lack of legal status in the United States, or subject to removal/deportation after incarceration
CL] Lack of significant family ties to this district
[Significant family or other ties outside the United States
OQ Lack of significant community ties to this district
Lack of stable employment in this district
CJ Lack of financially responsible sureties
L) Prior dishonest conduct, false statements, or fraud
QO) Use of alias(es) or false documents
History of alcohol or substance abuse
CL) Lack of financial ties to this district
C] Unstable mental condition

OTHER REASONS OR FURTHER EXPLANATION:
All the reasons stated on the record at the detention hearing.

ke noledt hw the Prabeudl Services fopost.

’art IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’ s designated
representative for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or
serving sentences or being held in custody pending appeal. The defendant must be afforded a reasonable opportunity
for private consultation with defense counsel. On order of a court of the United States or on request of an attorney
for the Government, the person in charge of the corrections facility n
Marshal for the purpose of an appearance in connection wit

   

Date: als af po vo / the ib e ;
Honorable Riehard B. Farrer

United States Magistrate Judge

 

Page 3 of 3
